MEMORANDUM **
Vincent C. White appeals pro se from the district court’s order dismissing, for failure to state a claim, his 42 U.S.C. § 1983 action alleging defendants failed to prevent discriminatory hiring practices. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir.2004).
The district court properly dismissed White’s claims against California Community College Districts and the Chancellor’s Office as they are state entities entitled to Eleventh Amendment immunity. See Mitchell v. Los Angeles Cmty. Coll. Dist., 861 F.2d 198, 201-02 (9th Cir.1988).
However, in dismissing White’s claim against the three named state officials, the district court erred by failing to consider whether leave to amend should have been granted. See Ex Parte Young, 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908); McKesson HBOC, Inc. v. New York State Common Ret. Fund, Inc., 339 F.3d 1087, 1090 (9th Cir.2003) (holding dismissal without leave to amend is improper unless it is clear that the complaint could not be saved by any amendment) (citations and internal quotation marks omitted). We vacate and remand, and instruct the district court to permit White to amend his claim for injunctive relief.
White’s remaining contentions lack merit.
The parties shall bear their own costs on appeal.
AFFIRMED in part, VACATED and REMANDED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.